EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with an associate of record of Mr. Robert Gnuse on 1/14/22.

The application has been amended as follows: 
In claim 1:
Line 7:  delete “and the gasket main portion dose not protrude toward inner side”.
Line 8:  delete “of the gasket main body”.
Line 15:  after “that” insert –does not protrude toward an inner side of the gasket main body portion and--.
In claim 6:
Line 2:  delete “a” and substitute --an--.
Claims 1-6 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
1/15/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754